

Exhibit 10.1


MODIFICATION AGREEMENT


This Modification Agreement (“Agreement”) is made as of June 20, 2017, by and
among TRI POINTE GROUP, INC., a Delaware corporation (“Borrower”), each lender
from time to time party to the Credit Agreement described below (individually, a
“Lender” and collectively, the “Lenders”), and U.S. BANK NATIONAL ASSOCIATION, a
national banking association, d/b/a HOUSING CAPITAL COMPANY, as Administrative
Agent for the Lenders (in such capacity, “Administrative Agent”).
RECITALS
A.Under that certain Amended and Restated Credit Agreement dated as of July 7,
2015, by and among Lenders, Borrower and Administrative Agent (as amended,
restated or otherwise modified, the “Credit Agreement”), Lenders agreed to make
a revolving loan to Borrower (the “Loan”). Capitalized terms used herein without
definition have the meanings ascribed to them in the Credit Agreement.
B.    The Loan is evidenced by certain notes dated as of July 7, 2015, certain
notes dated as of April 28, 2016 and a note dated as of June 20, 2017, each made
payable to a Lender in the aggregate original principal amount of Six Hundred
Million and No/100 Dollars ($600,000,000.00) (collectively, the “Notes”).
C.    In connection with the Loan, TRI POINTE HOMES, INC., a Delaware
corporation (“TRI Pointe Homes”), TRI POINTE HOLDINGS, INC., a Washington
corporation (“TRI Pointe Holdings”), MARACAY 91, L.L.C., an Arizona limited
liability company (“Maracay 91”), MARACAY HOMES, L.L.C., an Arizona limited
liability company (“Maracay Homes”), PARDEE HOMES, a California corporation
(“Pardee Homes”), PARDEE HOMES OF NEVADA, a Nevada corporation (“Pardee
Nevada”), THE QUADRANT CORPORATION, a Washington corporation (“Quadrant”),
TRENDMAKER HOMES, INC., a Texas corporation (“Trendmaker”), and WINCHESTER HOMES
INC., a Delaware corporation (“Winchester,” and, together with TRI Pointe Homes,
TRI Pointe Holdings, Maracay 91, Maracay Homes, Pardee Homes, Pardee Nevada,
Quadrant and Trendmaker, the “Guarantors”), executed that certain Amended and
Restated Guaranty Agreement dated as of July 7, 2015 in favor of Administrative
Agent and the Lenders (as amended, restated or otherwise modified, the
“Guaranty”), pursuant to which Guarantors guaranteed to Administrative Agent and
Lenders the payment and performance of Borrower’s obligations under the Loan
Documents.
D.    As of the date hereof, the outstanding principal balance of the Loan is
$100,000,000.00, and Letters of Credit in the aggregate face amount of
$7,828,609.16 have been issued by LC Issuer and remain outstanding.
E.    Pursuant to that certain Assignment and Assumption Agreement of even date
herewith by and between Deutsche Bank AG New York Branch, as Assignor, and
Regions Bank, an Alabama bank, as Assignee (the “Regions Bank Assignment”),
Deutsche Bank AG New York Branch assigned $25,000,000 of its $50,000,000
Commitment to Regions Bank.


NAI-1502709730v5
1
 
 
 
 




--------------------------------------------------------------------------------




F.    Borrower has requested, and Administrative Agent and Lenders have agreed,
to extend the maturity of the Loan and make certain other changes to the Loan,
all on the terms and conditions set forth herein.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, including the mutual covenants herein
contained, Administrative Agent, Lenders and Borrower hereby agree to the
following terms and conditions:
1.Recitals. The recitals set forth above in the Recitals are true, accurate and
correct.
2.    Reaffirmation of Loan. Borrower reaffirms all of its obligations under the
Loan Documents, and Borrower acknowledges that it has no claims, offsets or
defenses with respect to the payment of sums due under the Credit Agreement, the
Notes or any other Loan Document.
3.    Aggregate Commitments; Termination of Deutsche Bank Commitment.
(a)    As of the date of this Agreement, the Aggregate Commitment is
$600,000,000.00. Schedule 1 attached to the Credit Agreement is hereby amended
and restated in its entirety by Schedule 1 attached hereto.
(b)    Deutsche Bank AG New York Branch’s remaining $25,000,000 Commitment
(after giving effect to the Regions Bank Assignment) is hereby terminated.
(c)    Regions Bank, as Alabama bank, has acquired a Commitment in the amount
specified with respect to such Lender on Schedule 1 attached hereto pursuant to
the Regions Bank Assignment.
(d)    Each of U.S. Bank National Association d/b/a Housing Capital Company,
Wells Fargo Bank, National Association, JPMorgan Chase Bank, N.A., Citibank,
N.A., Fifth Third Bank, Credit Suisse AG, Cayman Islands Branch, ZB, N.A. dba
California Bank & Trust, successor by merger of California Bank & Trust, a
California banking corporation, and Texas Capital Bank, N.A. is maintaining its
current Commitment in the amount specified with respect to such Lender on
Schedule 1 attached hereto.
4.    Modification of Loan Documents.
(a)    Definitions.
(i)    The definition of the term “Alternate Base Rate” set forth in Article I
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
“‘Alternate Base Rate’ means, for any day, a rate of interest per annum equal to
the one-month LIBOR rate quoted by Administrative Agent from Reuters Screen
LIBOR01 Page or any successor thereto,


NAI-1502709730v5
2
 
 
 
 




--------------------------------------------------------------------------------




which shall be that one-month LIBOR rate in effect and reset each Business Day,
adjusted for any reserve requirement and any subsequent costs arising from a
change in government regulation (without duplication of amounts owing or payable
under Article III), such rate rounded up to the nearest one-sixteenth percent;
provided, however, if on any date for determining the one-month LIBOR rate,
Administrative Agent shall determine (which determination shall be conclusive in
the absence of manifest error) that (a) because of circumstances affecting the
Money Markets, adequate and fair means do not exist for ascertaining the
one-month LIBOR rate, or (b) it is unlawful to maintain any advance of the Loans
at a rate based on the one-month LIBOR rate, Administrative Agent shall promptly
give to Borrower telephonic notice (confirmed as soon as practicable in writing)
of the nature and effect of such circumstances and/or illegality. After receipt
of such notice and during the existence of such circumstances and/or illegality,
the interest rate applicable to the outstanding principal balance shall be
determined based upon an alternate index selected by Administrative Agent, in
its sole discretion, reasonably comparable to that of one-month LIBOR, intended
to generate a return substantially the same as that generated by the one-month
LIBOR rate, and all references in the Loan Documents to the Alternate Base Rate
shall be deemed to be references to such alternate rate while such rate is in
effect. For the avoidance of doubt, if the Alternate Base Rate will be less than
zero, the Alternate Base Rate will be deemed to be zero for purposes of this
Agreement.”
(ii)    The definition of the term “Borrowing Base” set forth in Article I of
the Credit Agreement is hereby amended and restated in its entirety as follows:
“‘Borrowing Base’ means, with respect to an Inventory Valuation Date for which
it is to be determined, an amount equal to the sum (without duplication) of the
following assets of the Borrower and each Guarantor (but only to the extent that
such assets are Qualified Real Property Inventory, and are not subject to any
Liens other than Permitted Liens):
(i)
one hundred percent (100%) of Unrestricted Cash in excess of (A) if Borrower is
then in compliance with the Interest Coverage Test, $25,000,000.00, or (B) if
Borrower is not then in compliance with the Interest Coverage Test, the
Liquidity Cure Amount;

(ii)
the Book Value of Presold Units, multiplied by ninety percent (90%); plus

(iii)
the Book Value of Model Units, multiplied by eighty percent (80%); plus



NAI-1502709730v5
3
 
 
 
 




--------------------------------------------------------------------------------




(iv)
the Book Value of Spec Units (other than such Spec Units, if any, as are
excluded from the Borrowing Base pursuant to the provisions of Section 6.19(d)),
multiplied by eighty percent (80%); plus

(v)
the Book Value of Finished Lots, multiplied by sixty-five percent (65%); plus

(vi)
the Book Value of Land Under Development, multiplied by sixty-five percent
(65%); plus

(vii)
the Book Value of Entitled Land, multiplied by fifty percent (50%);

provided, however:
(a)
the Borrowing Base shall not include any amounts under clause (vii) to the
extent the aggregate of such amounts exceeds 35% of the Borrowing Base;

(b)
the advance rate for Spec Units (other than Model Units) shall decrease to 25%
for any Housing Unit that has been a Spec Unit for more than 360 days;

(c)
the advance rate for Model Units shall decrease to 0% for any Housing Unit that
has been a Model Unit for more than 180 days following the sale of the last
production Housing Unit in the applicable project relating to such Model Unit;
and

(d)
the aggregate amount included in the Borrowing Base under clauses (v), (vi) and
(vii) shall not exceed 55% of the total Borrowing Base.”

(iii)    The definition of the term “Defaulting Lender” set forth in Article I
of the Credit Agreement is hereby amended and restated in its entirety as
follows:
“‘Defaulting Lender’ means, subject to Section 2.22(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied or waived, or (ii) pay to the Administrative Agent, the LC
Issuers or any other Lender


NAI-1502709730v5
4
 
 
 
 




--------------------------------------------------------------------------------




any other amount required to be paid by it hereunder (including in respect of
its participation in Facility LCs) within two (2) Business Days after the date
when due, (b) has notified the Borrower, the Administrative Agent or the LC
Issuers in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender's obligation to fund a
Loan hereunder and states that such position is based on such Lender's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets (other than an
Undisclosed Administration), including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of written
notice of such determination to the Borrower, the LC Issuers and each Lender.”
(iv)    The definition of the term “Facility Termination Date” set forth in
Article I of the Credit Agreement is hereby amended and restated in its entirety
as follows:
“‘Facility Termination Date’ means May 18, 2021, or any earlier date on which
the Aggregate Commitment is reduced to zero or otherwise terminated pursuant to
the terms hereof, as the same may be extended


NAI-1502709730v5
5
 
 
 
 




--------------------------------------------------------------------------------




from time to time pursuant to Section 2.23 with respect to the Commitments of
Extending Lenders.”
(v)    The definition of the term “Federal Funds Effective Rate” set forth in
Article I of the Credit Agreement is hereby amended and restated in its entirety
as follows:
“‘Federal Funds Effective Rate’ means, for any day, an interest rate per annum
equal to the greater of (a) zero percent (0%), and (b) the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published for
such day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 11:00 a.m. (Pacific time) on such day on such transactions
received by the Administrative Agent from three (3) Federal funds brokers of
recognized standing selected by the Administrative Agent in its sole
discretion.”
(vi)    The definition of the term “Sanctioned Person” set forth in Article I of
the Credit Agreement is hereby amended and restated in its entirety as follows:
“‘Sanctioned Person’ means, at any time, (a) any Person or group listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, the United Nations Security Council, the European Union,
any EU member state or Her Majesty’s Treasury of the United Kingdom, (b) any
Person or group operating, organized or resident in a Sanctioned Country, (c)
any agency, political subdivision or instrumentality of the government of a
Sanctioned Country, or (d) any Person 50% or more owned, directly or indirectly,
by any of the above, or controlled by any Person described in clause (c).”
(vii)    Article I of the Credit Agreement is hereby amended by adding the
following new definitions in appropriate alphabetical order:
“‘Bail-In Action.’ The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
‘Bail-In Legislation.’ With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


NAI-1502709730v5
6
 
 
 
 




--------------------------------------------------------------------------------




‘EEA Financial Institution.’ (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
‘EEA Member Country.’ Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
‘EEA Resolution Authority.’ Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.”
‘EU Bail-In Legislation Schedule.’ The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
‘Extended Commitment’ means any Commitment as to which the Facility Termination
Date has been extended pursuant to Section 2.23.
‘Extended Revolving Loans’ means Revolving Loans made pursuant to the Extended
Commitments.
‘Extending Lender’ means a Lender that agrees to extend the Facility Termination
Date applicable to the Note held by such Lender in response to an Extension
Request by Borrower pursuant to Section 2.23.
‘Extension’ has the meaning set forth in Section 2.23.
‘Extension Amendment’ means an amendment to this Agreement (which may, at the
option of Administrative Agent and Borrower, be in the form of an amendment and
restatement of this Agreement) among the Loan Parties, the Extending Lenders,
Administrative Agent and, to the extent required by Section 2.23, LC Issuer
implementing an Extension in accordance with Section 2.23.
‘Extension Offer’ has the meaning set forth in Section 2.23.
‘Extension Request’ means a written request from any Borrower to extend the
Facility Termination Date for one year pursuant to Section 2.23.
‘Liquidity Cure Amount’ means, on any date of determination, the greater of (a)
$25,000,000.00, and (b) the sum of (i) the trailing twelve


NAI-1502709730v5
7
 
 
 
 




--------------------------------------------------------------------------------




month Consolidated Interest Incurred, plus (ii) the aggregate principal amount
of Consolidated Indebtedness maturing in the next twelve months.
‘Non-Extended Commitment’ means any Commitment as to which the Facility
Termination Date has not been extended pursuant to Section 2.23.
‘Non-Extended Revolving Loans’ means Revolving Loans made pursuant to the
Non-Extended Commitments.
‘Non-Extending Lender’ means (a) a Lender that does not agree (or is deemed to
not have agreed) to extend the Facility Termination Date applicable to the Note
held by such Lender in response to an Extension Request by Borrower pursuant to
Section 2.23, or (b) if no Extension Request is made by Borrower pursuant to
Section 2.23, each Lender.
‘Non-Extending Lender Facility Termination Date’ means the Facility Termination
Date applicable to the Note held by a Non-Extending Lender.
‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”
(b)    Commitment. Section 2.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“2.1    Commitment. From and including the date of this Agreement and prior to
the Facility Termination Date (or, in the case of a Non-Extending Lender, the
Non-Extending Lender Facility Termination Date), each Lender severally agrees,
on the terms and conditions set forth in this Agreement, to make Revolving Loans
to the Borrower in Dollars and participate in Facility LCs issued upon the
request of the Borrower, provided that after giving effect to the making of each
such Loan and the issuance of each such Facility LC, (i) the Dollar Amount of
such Lender's Outstanding Credit Exposure shall not exceed its Commitment, and
(ii) the aggregate amount of all Borrowing Base Debt shall not exceed the
Borrowing Base determined as of the most recent Inventory Valuation Date.
Subject to the terms of this Agreement, the Borrower may borrow, repay and
reborrow (a) Non-Extended Revolving Loans at any time prior to the Non-Extended
Lender Facility Termination Date, and (b) Extended Revolving Loans at any time
prior to the Facility Termination Date. Commitments of Non-Extending Lenders
shall terminate on the Non-Extending Lender Facility Termination Date, and
Commitments of Extending Lenders shall terminate on the Facility Termination
Date. Each LC Issuer will issue Facility LCs hereunder on the terms and
conditions set forth in Section 2.19. Each request for an Advance under this


NAI-1502709730v5
8
 
 
 
 




--------------------------------------------------------------------------------




Agreement shall be submitted to Administrative Agent and signed by one of the
authorized signatories of Borrower set forth on Schedule 2.1 hereto (or such
other signatory identified in writing to Administrative Agent by Borrower).”
(c)    Required Payments. Section 2.2 of the Credit Agreement is hereby amended
and restated in its entirety as follows:
“2.2    Determination of Dollar Amounts; Required Payments; Termination. The
Administrative Agent will determine the Dollar Amount of: (a) each Advance as of
the date three (3) Business Days prior to the Borrowing Date or, if applicable,
date of conversion/continuation of such Advance, and (b) all outstanding
Advances on and as of the last Business Day of each quarter and on any other
Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders. Each day upon or as of which the
Administrative Agent determines Dollar Amounts as described in the preceding
clauses (a) and (b) is herein described as a “Computation Date” with respect to
each Advance for which a Dollar Amount is determined on or as of such day. If at
any time either (i) the Aggregate Outstanding Credit Exposure exceeds the
Aggregate Commitment or (ii) the aggregate amount of all Borrowing Base Debt
exceeds the Borrowing Base determined as of the most recent Inventory Valuation
Date, then the Borrower shall within three (3) Business Days after notice from
the Administrative Agent make a payment on the Loans or Cash Collateralize LC
Obligations in an account with the Administrative Agent pursuant to Section
2.19(k) sufficient to eliminate such excess. The Outstanding Credit Exposure of
each Non-Extending Lender and all other unpaid Obligations payable to each
Non-Extending Lender under this Agreement and the other Loan Documents shall be
paid in full by the Borrower on the Non-Extending Lender Facility Termination
Date and, if any such Non-Extending Lender is an LC Issuer, all outstanding
Facility LCs issued by such Non-Extending Lender shall be Cash Collateralized or
replaced by Borrower and returned to such Non-Extending Lender on or before the
Non-Extending Lender Facility Termination Date. The Outstanding Credit Exposure
of each Extending Lender (other than LC Obligations that are Cash Collateralized
in accordance with this Agreement) and all other unpaid Obligations under this
Agreement and the other Loan Documents shall be paid in full by the Borrower on
the Facility Termination Date.”
(d)    Interest Rates. Section 2.10 of the Credit Agreement is hereby amended
and restated in its entirety as follows:
“2.10    Interest Rates. Each Base Rate Advance shall bear interest on the
outstanding principal amount thereof, for each day from and including the date
such Advance is made or is automatically converted from a Eurocurrency Advance
into a Base Rate Advance pursuant to Section 2.9, to but excluding the date it
becomes due or is converted into a Eurocurrency Advance pursuant to Section 2.9
hereof, at a rate per annum equal to the Base Rate for such day. Changes in the
rate of interest on that portion of any Advance maintained as a Base Rate
Advance will take effect


NAI-1502709730v5
9
 
 
 
 




--------------------------------------------------------------------------------




simultaneously with each change in the Alternate Base Rate. Each Eurocurrency
Advance shall bear interest on the outstanding principal amount thereof from and
including the first day of the Interest Period applicable thereto to (but not
including) the last day of such Interest Period at the interest rate determined
by the Administrative Agent as applicable to such Eurocurrency Advance based
upon the Borrower's selections under Sections 2.8 and 2.9 and the Pricing
Schedule. No Interest Period applicable to a Non-Extended Revolving Loan may end
after the Non-Extending Lender Facility Termination Date, and no Interest Period
applicable to an Extended Revolving Loan may end after the Facility Termination
Date.”
(e)    Extension of Maturity. Section 2.23 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“2.23    Extension of Maturity.
(a)    Borrower may, by written notice to the Administrative Agent from time to
time, request an extension (each, an “Extension”) of the Facility Termination
Date to the first anniversary of the then applicable Facility Termination Date.
Such notice shall (i) set forth the principal amount of the Aggregate Commitment
that will be subject to the Extension (which shall be in minimum increments of
$25,000,000.00 and a minimum amount of $250,000,000.00), and (ii) set forth the
date on which such Extension is requested to become effective (which shall be
not less than ten (10) Business Days nor more than sixty (60) Business Day after
the date of such Extension notice (or such longer or shorter periods as the
Administrative Agent shall agree in its sole discretion)). Each Lender shall be
offered (an “Extension Offer”) an opportunity to participate in such Extension
on a pro rata basis and on the same terms and conditions as each other Lender
pursuant to procedures established by, or reasonably acceptable to,
Administrative Agent and Borrower. If the aggregate principal amount of
Commitments in respect of which Lenders shall have accepted the relevant
Extension Offer shall exceed the principal amount of the Aggregate Commitment
subject to the Extension Offer as set forth in the Extension notice, then the
Commitments of the Lenders which have accepted such Extension Offer shall be
extended ratably up to such maximum amount based on the respective principal
amounts with respect to which such Lenders have accepted such Extension Offer.
(b)    The following shall be conditions precedent to the effectiveness of any
Extension: (i) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (ii) the representations and warranties set forth in Article V hereof
and in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date, (iii) to the extent


NAI-1502709730v5
10
 
 
 
 




--------------------------------------------------------------------------------




that such Extension provides for the issuance or extension of Letters of Credit
at any time during the extended period, LC Issuer shall have consented to the
requested Extension, and (iv) the terms of such Extended Commitments shall
comply with paragraph (c) of this Section.
(c)    The terms of each Extension shall be determined by Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (i) the final maturity date of any Extended Commitment shall be no earlier
than the Non-Extending Lender Facility Termination Date, (ii) there shall be no
scheduled amortization of the loans or reductions of commitments under any
Extended Commitments prior to the Non-Extending Lender Facility Termination
Date, (iii) the Extended Revolving Loans will rank pari passu in right of
payment and with respect to security with the Non-Extended Revolving Loans and
the borrower and guarantors of the Extended Commitments shall be the same as the
Borrower and Guarantors with respect to the Non-Extended Revolving Loans, (iv)
the interest rate margin and fees applicable to any Extended Commitment (and the
Extended Revolving Loans thereunder) shall be determined by Borrower and the
Extending Lenders, (v) borrowing and prepayment of Extended Revolving Loans, or
reductions of Extended Commitments, and participation in Letters of Credit,
shall be on a pro rata basis with the Non-Extended Revolving Loans or
Non-Extended Commitments (other than upon the maturity of the Non-Extended
Revolving Loans and Non-Extended Commitments) and (vi) the terms of the Extended
Commitments shall be substantially identical to the terms set forth herein
(except as set forth in clauses (i) through (v) above).
(d)    In connection with any Extension, Borrower, Administrative Agent and each
Extending Lender shall execute and deliver to Administrative Agent an Extension
Amendment and such other documentation as Administrative Agent shall reasonably
specify to evidence the Extension. Administrative Agent shall promptly notify
each Lender as to the effectiveness of each Extension. Notwithstanding anything
to the contrary set forth in Section 8.3, any Extension Amendment may, without
the consent of any other Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of Administrative Agent and Borrower, to implement the terms of any such
Extension, including any amendments necessary to establish Extended Commitments
as a new tranche of Revolving Loans and such other technical amendments as may
be necessary or appropriate in the reasonable opinion of Administrative Agent
and Borrower in connection with the establishment of such new tranche (including
to preserve the pro rata treatment of the Extended Revolving Loans and the
Non-Extended Revolving Loans and to provide for the reallocation of Extended
Commitments upon the expiration or termination of Non-Extended Commitments), in
each case on terms consistent with this section.
(f)    Anti-Corruption Laws; Sanctions; Anti-Terrorism Laws. Section 5.22(a) of
the Credit Agreement is hereby amended and restated in its entirety as follows:


NAI-1502709730v5
11
 
 
 
 




--------------------------------------------------------------------------------




“(a)    The Borrower, its Subsidiaries and their respective directors and
officers and to the knowledge of the Borrower, its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of the Borrower, any Subsidiary or, to the knowledge of the
Borrower or such Subsidiary, any of their respective directors, officers or
employees is a Sanctioned Person. No Loan or Facility LC, use of the proceeds of
any Loan or Facility LC or other transactions contemplated hereby will violate
Anti-Corruption Laws or applicable Sanctions.”
(g)    Consolidated Tangible Net Worth Test. Section 6.19(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:
“(a)    Consolidated Tangible Net Worth Test. The Borrower shall not permit
Consolidated Tangible Net Worth (monitored and tested quarterly as of the last
day of each fiscal quarter) to be less than (i) $1,100,000,000.00, plus (ii) 50%
of the cumulative Consolidated Net Income for each fiscal quarter commencing
after March 31, 2017 (excluding any quarter in which there is a loss but
applying Consolidated Net Income thereafter first to such loss before
determining 50% of such amount for purposes of this calculation), plus (iii) 50%
of the aggregate proceeds received by the Borrower (net of reasonable fees and
expenses) in connection with any public offering of stock or equity (for the
avoidance of doubt, an offering of convertible notes shall not be deemed to be
an offering of equity) in each fiscal quarter after March 31, 2017 (the
“Consolidated Tangible Net Worth Test”).”
(h)    Interest Coverage Test. Section 6.19(c) of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“(c)    Interest Coverage Test. The Borrower shall not permit the Interest
Coverage Ratio (monitored and tested quarterly as of the last day of each fiscal
quarter) to be less than 1.50 to 1.0 (the “Interest Coverage Test”); however, if
the Interest Coverage Test was not satisfied on the last day of any fiscal
quarter, Borrower shall not be in default hereunder so long as Borrower shall
maintain at all times during the period the Interest Coverage Test remains
unsatisfied Unrestricted Cash of Borrower in an amount equal to not less than
the Liquidity Cure Amount.”
(i)    Successor Administrative Agent. Section 10.12 of the Credit Agreement is
hereby amended and restated in its entirety as follows:
“10.12    Successor Administrative Agent. The Required Lenders may vote to
remove Administrative Agent if (a) it is determined in a court or like
proceeding that the Administrative Agent has committed gross negligence or
willful misconduct in the commission of its obligations as Administrative Agent
under this Agreement, or (b) Administrative Agent is a Non-Extending Lender;
provided, that concurrent with such


NAI-1502709730v5
12
 
 
 
 




--------------------------------------------------------------------------------




removal, the Required Lenders shall designate a Lender to act as the successor
Administrative Agent. Additionally, the Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, thirty (30)
days after the retiring Administrative Agent gives notice of its intention to
resign. Upon any such resignation, the Required Lenders shall have the right to
appoint, on behalf of the Borrower and the Lenders, a successor Administrative
Agent. If no successor Administrative Agent shall have been so appointed by the
Required Lenders within fifteen (15) days after the resigning Administrative
Agent's giving notice of its intention to resign, then the resigning
Administrative Agent may appoint, on behalf of the Borrower and the Lenders, a
successor Administrative Agent. Notwithstanding the previous sentence, the
Administrative Agent may at any time without the consent of the Borrower or any
Lender, appoint any of its Affiliates which is a commercial bank as a successor
Administrative Agent hereunder. If the Administrative Agent has resigned and no
successor Administrative Agent has been appointed, the Lenders may perform all
the duties of the Administrative Agent hereunder and the Borrower shall make all
payments in respect of the Obligations to the applicable Lender and for all
other purposes shall deal directly with the Lenders. No successor Administrative
Agent shall be deemed to be appointed hereunder until such successor
Administrative Agent has accepted the appointment. Any such successor
Administrative Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent. Upon the effectiveness of the resignation of the Administrative Agent,
the resigning Administrative Agent shall be discharged from its duties and
obligations hereunder and under the Loan Documents. After the effectiveness of
the resignation of an Administrative Agent, the provisions of this Article X
shall continue in effect for the benefit of such Administrative Agent in respect
of any actions taken or omitted to be taken by it while it was acting as the
Administrative Agent hereunder and under the other Loan Documents. In the event
that there is a successor to the Administrative Agent by merger, or the
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 10.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.”
(j)    Setoff; Ratable Payments. Section 11.1 of the Credit Agreement is hereby
amended and restated in its entirety as follows:
“11.1    Setoff; Ratable Payments. Upon the occurrence of an Event of Default
and the acceleration of maturity of the principal indebtedness pursuant to
Article VIII, Borrower hereby specifically authorizes each Lender and each of
their respective Affiliates in which Borrower maintains a deposit account
(whether a general or special deposit account, other than trust accounts) or a
certificate of deposit to setoff any Obligations owed to the Lenders against
such deposit account or certificate of deposit without prior notice to Borrower
(which notice is hereby waived) whether or not such deposit account or
certificate of deposit has


NAI-1502709730v5
13
 
 
 
 




--------------------------------------------------------------------------------




then matured. Nothing in this Section shall limit or restrict the exercise by a
Lender or its Affiliates of any right to setoff or banker's lien under
applicable law, subject to the approval of the Required Lenders (such consents
not to be unreasonably withheld or delayed). If any Lender or any Affiliate of
any Lender, whether by setoff, banker's lien or otherwise, has payment made to
it upon such Lender’s Outstanding Credit Exposure (other than payments received
pursuant to Section 3.1, 3.2, 3.4, 3.5 or, if such Lender is a Non-Extending
Lender, as a result of the payment of principal to such Non-Extending Lender in
connection with the termination of such Non-Extending Lender’s Commitment on the
Non-Extending Lender Facility Termination Date) in a greater proportion than
that received by any other Lender, such Lender agrees, promptly upon demand, to
participate in and purchase a portion of the Aggregate Outstanding Credit
Exposure held by the other Lenders so that after such purchase each Lender will
hold its Pro Rata Share of the Aggregate Outstanding Credit Exposure. If any
Lender or any Affiliate of any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for such Lender’s Obligations or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral or
other protection ratably in proportion to their respective Pro Rata Shares of
the Aggregate Outstanding Credit Exposure. In case any such payment is disturbed
by legal process, or otherwise, appropriate further adjustments shall be made.
Borrower expressly consents to the foregoing arrangements and agrees that, to
the extent permitted by applicable law, any Lender purchasing a portion of the
Aggregate Outstanding Credit Exposure, and any Affiliate of such Lender, may
exercise any and all rights of setoff, banker's lien or counterclaim with
respect to the participation as fully as if the Lender were the original owner
of the Obligation purchased. Notwithstanding anything in this Section 11.1 to
the contrary, in the event that any Defaulting Lender or any Affiliate of a
Defaulting Lender exercises any right of setoff, (i) all amounts so set off will
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22(a)(ii) and, pending such payment,
will be segregated by such Defaulting Bank (or such Defaulting Lender’s
Affiliate, as the case may be) from its other funds and deemed held in trust for
the benefit of the Administrative Agent and the Lenders entitled to such amounts
pursuant to this Agreement and (y) the Defaulting Lender will provide promptly
to the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it or its Affiliate
exercised such right of setoff.”
(k)    Cancellation of Swing Line Loan Availability. Borrower shall not request,
and Swing Line Lender shall have no obligation to make, Swing Line Loans.
Section 2.4 of the Credit Agreement and all other provisions of the Loan
Documents relating to Swing Line Loans (but only to the extent that such
provisions of the Loan Documents specifically relate to Swing Line Loans) are of
no further force or effect. For the avoidance of doubt, to the extent that any
provision of the Loan Documents relates to Revolving Loans and Swing Line Loans,
such provision shall remain in full force and effect with respect to Revolving
Loans.
(l)    Acknowledgment and Consent to Bail-In of EEA Financial Institutions. The
following is hereby inserted into the Credit Agreement as a new Section 9.15:


NAI-1502709730v5
14
 
 
 
 




--------------------------------------------------------------------------------




“9.15    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Amendment or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”
(m)    Pricing Schedule. The Pricing Schedule attached to the Credit Agreement
is hereby amended and restated in its entirety by the Pricing Schedule attached
hereto.
5.    Conditions Precedent. Before this Agreement becomes effective and any
party becomes obligated under it, all of the following conditions shall have
been satisfied at Borrower’s sole cost and expense in a manner acceptable to
Administrative Agent in the exercise of Administrative Agent’s sole judgment:
(a)    Administrative Agent shall have received fully executed originals of this
Agreement, including the Consent and Reaffirmation of Guaranty attached hereto
executed by each Guarantor.
(b)    Administrative Agent shall have received the fully executed original fee
letter of even date herewith executed by Borrower.


NAI-1502709730v5
15
 
 
 
 




--------------------------------------------------------------------------------




(c)    Regions Bank shall have received an original promissory note
substantially in the form of Exhibit F attached to the Credit Agreement,
executed by Borrower payable to the order of such Lender in the maximum
principal amount of such Lender’s Commitment.
(d)    Deutsche Bank AG New York Branch, Regions Bank, Borrower and
Administrative Agent shall have executed and delivered the Regions Bank
Assignment.
(e)    Each Lender shall have made available to the Administrative Agent such
amounts in immediately available funds as the Administrative Agent shall
determine, for the benefit of the other Lenders, as being required in order to
cause, after giving effect to the reallocation of the Aggregate Commitment
contemplated by this Agreement and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Pro Rata Share of such outstanding Revolving Loans.
(f)    Administrative Agent shall have received a Certificate of the Secretary
or an Assistant Secretary of each Loan Party certifying (i) that there have been
no changes in the charter document of such Loan Party, as attached thereto and
as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) that there have been
no changes in the Operating Agreement or other organizational document of such
Loan Party since the date previously delivered to Administrative Agent, or
otherwise as attached thereto, (iii) resolutions of the Board of Directors or
other governing body of such Loan Party authorizing the execution, delivery and
performance of this Agreement (or, in the case of a Guarantor, the Consent and
Reaffirmation of Guaranty attached hereto), (iv) the Good Standing Certificate
(or analogous documentation if applicable) for such Loan Party from the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, to the extent generally available in such jurisdiction and (v) and
the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party.
(g)    Administrative Agent shall have received a Certificate of an Authorized
Officer of Borrower certifying that the representations and warranties contained
in the Loan Documents and this Agreement are true and correct in all material
respects as of the effective date of this Agreement, except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
in all material respects on and as of such earlier date.
(h)    All payments due and owing to Administrative Agent and Lenders under the
Loan Documents have been paid current as of the effective date of this
Agreement.
(i)    Administrative Agent shall have received reimbursement, in immediately
available funds, of all costs and expenses incurred by Administrative Agent in
connection with this Agreement, including, to the extent invoiced, legal fees
and expenses of Administrative Agent’s counsel.
6.    Representations and Warranties. Borrower represents and warrants to
Administrative Agent and Lenders as follows:


NAI-1502709730v5
16
 
 
 
 




--------------------------------------------------------------------------------




(a)    Loan Documents. All representations and warranties made and given by
Borrower in the Loan Documents are true and correct in all material respects as
of the date of this Agreement, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.
(b)    No Event of Default. No Event of Default has occurred and is continuing
and no event has occurred and is continuing which, with notice or the passage of
time or both, would be an Event of Default.
7.    Incorporation. This Agreement shall form a part of each Loan Document, and
all references to a given Loan Document shall mean that document as hereby
modified.
8.    Effect of this Agreement. The terms and conditions of the Credit Agreement
and the other Loan Documents are modified only to the extent specifically set
forth herein and on the condition that such modification shall not prejudice any
other existing or future rights, remedies, benefits or powers belonging or
accruing to Administrative Agent and Lenders under the terms of the Credit
Agreement and the other Loan Documents, as hereby modified. Administrative Agent
and Lenders reserve, without limitation, all rights which it has against any
indemnitor, guarantor, or endorser of the Loan.
9.    No Impairment; Reaffirmation and Ratification. Except as set forth herein,
the terms of the Notes, the Credit Agreement and the other Loan Documents shall
remain in full force and effect and apply to this Agreement, and the Notes and
the other Loan Documents are ratified and affirmed by the parties hereto.
10.    Successors and Assigns. The terms and conditions of this Agreement are
binding upon Borrower and its representatives, successors, interests, and
assigns, and shall survive the termination of this Agreement, the Notes and the
other Loan Documents.
11.    Purpose and Effect of Lenders’ Approval. Administrative Agent’s and/or
Lenders’ approval of any matter in connection with the Loan shall be for the
sole purpose of protecting Administrative Agent’s and Lenders’ security and
rights. Neither the execution and delivery of this Agreement by Administrative
Agent and Lenders, nor any approval by any of them of any matter in connection
with the Loan shall result in a waiver of any Default or Event of Default by
Borrower or Guarantor. In no event shall Administrative Agent’s or Lenders’
approval be a representation of any kind with regard to the matter being
approved.
12.    NO ORAL MODIFICATION. THIS AGREEMENT, THE NOTES AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. NOTWITHSTANDING ANY PRIOR PRACTICE TO THE CONTRARY
AND FOR THE AVOIDANCE OF DOUBT, THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT
THERE MAY BE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


NAI-1502709730v5
17
 
 
 
 




--------------------------------------------------------------------------------




13.    Integration. The Loan Documents, including this Agreement, embody the
entire agreement and understanding among the Borrower, the Administrative Agent,
any LC Issuer and the Lenders and supersede all prior agreements and
understandings among the Borrower, the Administrative Agent, the LC Issuer and
the Lenders relating to the subject matter thereof other than those contained in
the Fee Letters which shall survive and remain in full force and effect during
the term of this Agreement. If there is any conflict between the terms,
conditions and provisions of this Agreement and those of any other agreement or
instrument, including any of the other Loan Documents, the terms, conditions and
provisions of this Agreement shall prevail.
14.    Miscellaneous. This Agreement may be executed in counterparts, and all
counterparts shall constitute but one and the same document. Any provision in
any Loan Document that is held to be inoperative, unenforceable, or invalid in
any jurisdiction shall, as to that jurisdiction, be inoperative, unenforceable,
or invalid without affecting the remaining provisions in that jurisdiction or
the operation, enforceability, or validity of that provision in any other
jurisdiction, and to this end the provisions of all Loan Documents are declared
to be severable. This Agreement shall be construed in accordance with the
internal laws (without regard to conflicts of law provisions) of the State of
California, but giving effect to federal laws applicable to national banks.


[Signatures Begin on the Following Page]




NAI-1502709730v5
18
 
 
 
 




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Borrower, Administrative Agent, LC Issuer and the Lenders
have executed this Agreement as of the date first above written.


 
BORROWER:


TRI POINTE GROUP, INC.,
a Delaware corporation




By: /s/ Michael D. Grubbs
Name: Michael D. Grubbs
Title: Chief Financial Officer









[Signatures Continue on the Following Page]




--------------------------------------------------------------------------------






 
U.S. BANK NATIONAL ASSOCIATION,
a national banking association, d/b/a Housing Capital Company,
as a Lender, an LC Issuer and Administrative Agent




By: /s/ Russ Wakeham
Name: Russ Wakeham
Title: Senior Vice President











[Signatures Continue on the Following Page]




--------------------------------------------------------------------------------






 
ZB, N.A. DBA CALIFORNIA BANK & TRUST,
successor by merger of California Bank & Trust, a California banking
corporation,
as a Lender




By: /s/ Mark Bucci
Name: Mark Bucci
Title: Vice President









[Signatures Continue on the Following Page]




--------------------------------------------------------------------------------






 
REGIONS BANK,
an Alabama Bank,
as a Lender




By: /s/ Randall S. Reid
Name: Randall S. Reid
Title: Senior Vice President









[Signatures Continue on the Following Page]




--------------------------------------------------------------------------------






 
CITIBANK, N.A.,
as a Lender




By: /s/ John van Brederode
Name: John van Brederode
Title: Vice President







[Signatures Continue on the Following Page]




--------------------------------------------------------------------------------






 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender




By: /s/ Elena Bennett
Name: Elena Bennett
Title: Senior Vice President







[Signatures Continue on the Following Page]




--------------------------------------------------------------------------------






 
JPMORGAN CHASE BANK, N.A.,
as a Lender




By: /s/ Jaime Gitler
Name: Jaime Gitler
Title: Vice President











[Signatures Continue on the Following Page]




--------------------------------------------------------------------------------






 
FIFTH THIRD BANK,
as a Lender




By: /s/ Talianna Carlson-Manne
Name: Talianna Carlson-Manne
Title: Senior Vice President











[Signatures Continue on the Following Page]






--------------------------------------------------------------------------------






 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By: /s/ William O’Daly
Name: William O’Daly
Title: Authorized Signatory




By: /s/ Karim Rahimtoola
Name: Karim Rahimtoola
Title: Authorized Signatory











[Signatures Continue on the Following Page]




--------------------------------------------------------------------------------






 
TEXAS CAPITAL BANK, N.A.,
as a Lender




By: /s/ Carolynn Alexander
Name: Carolynn Alexander
Title: Senior Vice President











--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED
AS TO SECTION 3(b)




DEUTSCHE BANK AG, NEW YORK BRANCH,  





By: /s/ Anca Trifan
Name: Anca Trifan
Title: Managing Director




By: /s/ Marcus Tarkington
Name: Marcus Tarkington
Title: Director


 











NAI-1502709730v5 
ACKNOWLEDGMENT
 
 
 
 




--------------------------------------------------------------------------------





PRICING SCHEDULE
The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the following table based on the Borrower's Leverage Ratio as reflected in
the then most recent Financials:
Level
Leverage
Ratio
Applicable
Margin
 

Applicable Fee
Rate
I
<30%
1.25%
0.20%
II
>30%, <40%
1.50%
0.25%
III
>40%, <50%
1.75%
0.30%
IV
>50%
2.00%
0.35%





Adjustments, if any, to the Applicable Margin or Applicable Fee Rate, to the
extent determined on the basis of the Leverage Ratio, shall be effective from
and after the first day of the first fiscal month immediately following the date
on which the delivery of the Financials is required until the first day of the
first fiscal month immediately following the next such date on which delivery of
such Financials of the Borrower is so required. If the Borrower fails to deliver
the Financials to the Administrative Agent at the time required pursuant to
Section 6.1, then the Applicable Margin and Applicable Fee Rate shall be the
highest Applicable Margin and Applicable Fee Rate set forth in the foregoing
table then in effect until five (5) days after such Financials are so delivered.
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 6.1(a) or (b).






NAI-1502709730v5 
Pricing Schedule
 
 
 
 




--------------------------------------------------------------------------------





SCHEDULE 1
Commitments


Lender:
Commitment:
Pro Rata Share:
 
 
 
U.S. Bank National Association


$250,000,000


41.666666670
%
Wells Fargo


$100,000,000


16.666666670
%
JPMorgan Chase Bank


$50,000,000


8.333333333
%
Citibank, N.A.


$50,000,000


8.333333333
%
Fifth Third Bank


$45,000,000


7.500000000
%
ZB, N.A. dba California Bank & Trust


$30,000,000


5.000000000
%
Credit Suisse AG, Cayman Islands Branch


$25,000,000


4.166666667
%
Texas Capital Bank, N.A,


$25,000,000


4.166666667
%
Regions Bank


$25,000,000


4.166666667
%
 
 
 
TOTAL COMMITMENTS


$600,000,000


100.000000000
%





NAI-1502709730v5 
Schedule 1
 
 
 
 




--------------------------------------------------------------------------------





CONSENT AND REAFFIRMATION OF GUARANTY
TRI POINTE HOMES, INC., a Delaware corporation (“TRI Pointe Homes”), TRI POINTE
HOLDINGS, INC., a Washington corporation (“TRI Pointe Holdings”), MARACAY 91,
L.L.C., an Arizona limited liability company (“Maracay 91”), MARACAY HOMES,
L.L.C., an Arizona limited liability company (“Maracay Homes”), PARDEE HOMES, a
California corporation (“Pardee Homes”), PARDEE HOMES OF NEVADA, a Nevada
corporation (“Pardee Nevada”), THE QUADRANT CORPORATION, a Washington
corporation (“Quadrant”), TRENDMAKER HOMES, INC., a Texas corporation
(“Trendmaker”), WINCHESTER HOMES INC., a Delaware corporation (“Winchester,”
and, together with TRI Pointe Homes, TRI Pointe Holdings, Maracay 91, Maracay
Homes, Pardee Homes, Pardee Nevada, Quadrant and Trendmaker, the “Guarantors”),
each consents to the foregoing Modification Agreement and reaffirms the full
force and effectiveness of that certain Amended and Restated Guaranty dated as
of July 7, 2015, executed by such Guarantor in favor of Administrative Agent and
the Lenders (collectively, the “Guaranty”). Each Guarantor agrees that the
obligations of Borrower guaranteed under the Guaranty include, without
limitation, the obligation of Borrower to repay the Loan, as such Loan has been
modified pursuant to the terms of the foregoing Modification Agreement. In
addition, each Guarantor acknowledges that its obligations under the Guaranty
are separate and distinct from those of Borrower on the Loan, and that such
Guarantor has no claims, offsets or defenses with respect to its obligations
under the Guaranty.


GUARANTOR:


 
TRI POINTE HOMES, INC.
TRI POINTE HOLDINGS, INC.
MARACAY 91, L.L.C.
MARACAY HOMES, L.L.C.
PARDEE HOMES
PARDEE HOMES OF NEVADA
THE QUADRANT CORPORATION
TREND MAKER HOMES, INC.
WINCHESTER HOMES INC,




By:________________________________
Name: Michael D. Grubbs
Title: Chief Financial Officer
 





NAI-1502709730v5 
C-1
 
 
 
 


